Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 1 of 22 Page ID #:397




   1
   2
   3
   4
   5
   6
   7
   8
   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11
  12
     UNICOLORS, INC., a California                     Case No.: 2:21-cv-00999-SB-AGR
  13 Corporation,                                      Hon. Alicia G. Rosenberg
  14
     Plaintiff,                                        DISCOVERY MATTER
  15
                                                       STIPULATED PROTECTIVE
  16 vs.
                                                       ORDER
  17 PURPLE LABEL, INC.; et al.,
                                                       NOTE CHANGES MADE BY THE
  18                                                   COURT
     Defendants.
  19
  20
  21         Pursuant to Fed.R.Civ.P. 26(c), the parties to this lawsuit, through

  22 undersigned counsel, jointly submit this Stipulated Protective Order to govern the
  23 handling of information and materials produced in the course of discovery or filed
  24 with the Court in this action;
  25
                                  GOOD CAUSE STATEMENT
  26
             It is the intent of the parties and the Court that information will not be
  27
       designated as confidential for tactical reasons in this case and that nothing shall be
  28

                                                   1
                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 2 of 22 Page ID #:398




   1 designated without a good faith belief that there is good cause why it should not be
   2 part of the public record of this case. Examples of confidential information that the
   3 parties may seek to protect from unrestricted or unprotected disclosure include:
   4               (a)   Information that is the subject of a non-disclosure or
   5                     confidentiality agreement or obligation;
   6
                   (b)   The names, or other information tending to reveal the identity
   7
                         of a party’s supplier, designer, distributor, or customer;
   8
   9               (c)   Agreements with third-parties, including license agreements,
  10                     distributor agreements, manufacturing agreements, design
  11                     agreements, development agreements, supply agreements, sales
  12                     agreements, or service agreements;
  13
                   (d)   Research and development information;
  14
  15               (e)   Proprietary engineering or technical information, including
  16                     product    design,     manufacturing      techniques,   processing
  17                     information, drawings, memoranda and reports;
  18
                   (f)   Information related to budgets, sales, profits, costs, margins,
  19
                         licensing of technology or designs, product pricing, or other
  20
                         internal financial/accounting information, including non-public
  21
                         information related to financial condition or performance and
  22
                         income or other non-public tax information;
  23
  24               (g)   Information related to internal operations including personnel
  25                     information;
  26
                   (h)   Information related to past, current and future product
  27
                         development;
  28

                                                 2
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 3 of 22 Page ID #:399




   1               (i)    Information related to past, current and future market analyses
   2                      and business and marketing development, including plans,
   3                      strategies, forecasts and competition; and
   4
                   (j)    Trade secrets (as defined by the jurisdiction in which the
   5
                          information is located).
   6
   7         Unrestricted or unprotected disclosure of such confidential technical,
   8 commercial or personal information would result in prejudice or harm to the
   9 producing party by revealing the producing party’s competitive confidential
  10 information, which has been developed at the expense of the producing party and
  11 which represents valuable tangible and intangible assets of that party.
  12 Additionally, privacy interests must be safeguarded. Accordingly, the parties
  13 respectfully submit that there is good cause for the entry of this Protective Order.
  14         The parties agree, subject to the Court’s approval, that the following terms
  15 and conditions shall apply to this civil action.
  16         1.    Designated Material.
  17         1.1   Information or material may be designated for confidential treatment
  18 pursuant to this Protective Order by any party, person or entity producing or
  19 lodging it in this action (the “Designating Party”), if: (a) produced or served,
  20 formally or informally, pursuant to the Federal Rules of Civil Procedure or in
  21 response to any other formal or informal discovery request in this action; and/or
  22 (b) filed or lodged with the Court. All such information and material and all
  23 information or material derived from it constitutes “Designated Material” under
  24 this Protective Order. This Order does not govern the use of Designated Material
  25 at trial.
  26
             1.2   Unless and until otherwise ordered by the Court or agreed to in
  27
       writing by the parties, all Designated Materials designated under this Protective
  28

                                                  3
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 4 of 22 Page ID #:400




   1 Order shall be used by the parties and persons receiving such Designated
   2 Materials solely for conducting the above-captioned litigation and any appellate
   3 proceeding relating thereto. Designated Material shall not be used by any party
   4 or person receiving them for any business or any other purpose. No party or
   5 person shall disclose Designated Material to any other party or person not entitled
   6 to receive such Designated Material under the specific terms of this Protective
   7 Order. For purposes of this Protective Order, “disclose” or “disclosed” means to
   8 show, furnish, reveal or provide, indirectly or directly, any portion of the
   9 Designated Material or its contents, orally or in writing, including the original or
  10 any copy of the Designated Material.
  11        2.     Access to Designated Materials.
  12        2.1    Materials Designated “CONFIDENTIAL”: Subject to the limitations
  13 set forth in this Protective Order, Designated Material may be marked
  14 “CONFIDENTIAL” for the purpose of preventing the disclosure of information
  15 or materials that the designating party in good faith believes is confidential.
  16 Before designating any specific information or material “CONFIDENTIAL,” the
  17 Designating Party’s counsel shall make a good faith determination that the
  18 information warrants protection under Rule 26(c) of the Federal Rules of Civil
  19 Procedure. Such information may include, but is not limited to:
  20        (a)    The financial performance or results of the Designating Party,
  21 including without limitation income statements, balance sheets, cash flow
  22 analyses, budget projections, and present value calculations;
  23        (b)    Corporate and strategic planning by the Designating Party, including
  24 without limitation marketing plans, competitive intelligence reports, sales
  25 projections and competitive strategy documents;
  26        (c)    Names, addresses, and other information that would identify
  27 customers or prospective customers, or the distributors or prospective distributors
  28 of the Designating Party;

                                                 4
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 5 of 22 Page ID #:401




   1         (d)   Technical data, research and development data, and any other
   2 confidential commercial information, including but not limited to trade secrets of
   3 the Designating Party;
   4         (e)   Information used by the Designating Party in or pertaining to its
   5 trade or business, which information the Designating Party believes in good faith
   6 has competitive value, which is not generally known to others and which the
   7 Designating Party would not normally reveal to third parties except in
   8 confidence, or has undertaken with others to maintain in confidence;
   9         (f)   Information which the Designating Party believes in good faith falls
  10 within the right to privacy guaranteed by the laws of the United States or
  11 California; and
  12         (g)   Information which the Designating Party believes in good faith to
  13 constitute, contain, reveal or reflect proprietary, financial, business, technical, or
  14 other confidential information.
  15         (h)   The fact that an item or category is listed as an example in this or
  16 other sections of this Protective Order does not, by itself, render the item or
  17 category discoverable.
  18         2.1.0 Materials designated “CONFIDENTIAL” may be disclosed only to
  19 the following Designees:
  20         2.1.1 Persons who appear on the face of Designated Materials marked
  21 “CONFIDENTIAL” as an author, addressee, or recipient thereof;
  22         2.1.2 Counsel retained as outside litigation attorneys of record in this
  23 action, and their respective associates, clerks, legal assistants, stenographic,
  24 videographic and support personnel, and other employees of such outside
  25 litigation attorneys, and organizations retained by such attorneys to provide
  26 litigation support services in this action and the employees of said organizations.
  27 “Counsel” explicitly excludes any in-house counsel whether or not they are
  28 attorneys of record in this action.

                                                  5
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 6 of 22 Page ID #:402




   1        2.1.3 Consultants, including non-party experts and consultants retained or
   2 employed by Counsel to assist in the preparation of the case, to the extent they
   3 are reasonably necessary to render professional services in this action, and subject
   4 to the disclosure requirements of section 2.3. Each consultant must sign a
   5 certification that he or she has read this Stipulated Protective Order, will abide by
   6 its provisions, and will submit to the jurisdiction of this Court regarding the
   7 enforcement of this Order’s provisions.
   8        2.1.4 A party’s officers and/or employees, which may include in-house
   9 counsel.
  10        2.1.5 The Court, its clerks and secretaries, and any court reporter retained
  11 to record proceedings before the Court;
  12        2.1.6 Any mediator or settlement officer, and their supporting personnel,
  13 mutually agreed upon by any of the parties engaged in settlement discussions;
  14        2.1.7 Experts of the Receiving Party to whom disclosure is reasonably
  15 necessary for this Action and who have signed the “Acknowledgment and
  16 Agreement to Be Bound” (Exhibit A);
  17        2.1.8 Court reporters and their staff
  18        2.1.9 Professional jury or trial consultants, mock jurors, and Professional
  19 Vendors to whom disclosure is reasonably necessary for this Action and who have
  20 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
  21        2.1.10 During their depositions, witnesses ,and attorneys for witnesses, in
  22 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  23 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
  24 they will not be permitted to keep any confidential information unless they sign the
  25 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  26 agreed by and the Designating Party authorizes same or if ordered by the court.
  27 Pages of transcribed deposition testimony or exhibits to depositions that reveal
  28 Protected Material may be separately bound by the court reporter and may not be

                                                    6
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 7 of 22 Page ID #:403




   1 disclosed to anyone except as permitted under this Stipulated Protective Order.
   2        2.2    Materials Designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
   3 EYES ONLY”: Subject to the limitations in this Protective Order, Designated
   4 Materials may be marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   5 ONLY” for the purpose of preventing the disclosure of information or materials
   6 which, if disclosed to the receiving party, might cause competitive harm to the
   7 Designating Party. Information and material that may be subject to this
   8 protection includes, but is not limited to, technical and/or research and
   9 development data, intellectual property, financial, pricing, marketing and other
  10 sales data, and/or information having strategic commercial value pertaining to the
  11 Designating Party’s trade or business. Nothing in paragraph 2.1 shall limit the
  12 information or material that can be designated “HIGHLY CONFIDENTIAL –
  13 ATTORNEYS’ EYES ONLY” under this paragraph. Before designating any
  14 specific information “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  15 ONLY,” the Designating Party’s counsel shall make a good faith determination
  16 that the information warrants such protection.
  17        2.2.0 Materials designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
  18 EYES ONLY” materials may be disclosed only to the following Designees:
  19        2.2.1 Persons who appear on the face of Designated Materials marked
  20 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an author,
  21 addressee, or recipient thereof;
  22        2.2.2 Counsel for the parties to this action, as defined in section 2.1.2;
  23        2.2.3 Consultants for the parties to this action, as defined in section 2.1.3;
  24 and
  25        2.2.4 The Court, its clerks and secretaries, and any court reporter retained
  26 to record proceedings before the Court.
  27        2.2.5 Court reporters retained to transcribe depositions.
  28        2.2.6 Any mediator or settlement officer, and their supporting personnel,

                                                 7
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 8 of 22 Page ID #:404




   1 mutually agreed upon by any of the parties engaged in settlement discussions;
   2        2.2.7 Experts of the Receiving Party to whom disclosure is reasonably
   3 necessary for this Action and who have signed the “Acknowledgment and
   4 Agreement to Be Bound” (Exhibit A)
   5        2.2.8 Professional jury or trial consultants, mock jurors, and Professional
   6 Vendors to whom disclosure is reasonably necessary for this Action and who
   7 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8 and
   9        2.2.9 During their depositions, witnesses ,and attorneys for witnesses, in
  10 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  11 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
  12 they will not be permitted to keep any confidential information unless they sign
  13 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
  14 otherwise agreed by and the Designating Party authorizes same or if ordered by
  15 the Court. Pages of transcribed deposition testimony or exhibits to depositions
  16 that reveal Protected Material may be separately bound by the court reporter and
  17 may not be disclosed to anyone except as permitted under this Stipulated
  18 Protective Order.
  19        2.3    If any party wishes to disclose information or materials designated
  20 under this Protective Order as “HIGHLY CONFIDENTIAL,” “CONFIDENTIAL
  21 – ATTORNEYS’ EYES ONLY” to any Consultant, it must first identify that
  22 individual to the Counsel for the Designating Party and submit a Certification of
  23 Consultant pursuant to Section 3. CONFIDENTIAL – ATTORNEYS’ EYES
  24 ONLY
  25        2.4    Legal Effect of Designation. The designation of any information or
  26 materials as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
  27 EYES ONLY” is intended solely to facilitate the conduct of this litigation.
  28 Neither such designation nor treatment in conformity with such designation shall

                                                 8
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 9 of 22 Page ID #:405




   1 be construed in any way as an admission or agreement by any party that the
   2 Designated Materials constitute or contain any trade secret or confidential
   3 information. Except as provided in this Protective Order, no party to this action
   4 shall be obligated to challenge the propriety of any designation, and a failure to
   5 do so shall not preclude a subsequent attack on the propriety of such designation
   6 consistent with the Court’s scheduling order.
   7        2.5    Nothing herein in any way restricts the ability of the receiving party
   8 to use “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
   9 EYES ONLY” material produced to it in examining or cross-examining any
  10 employee or consultant of the Designating Party.
  11        2.6    The parties agree that the Plaintiff may be provided the alleged
  12 infringers’ full identities, revenues, and gross profits numbers, notwithstanding
  13 any party’s designation of documents showing such figures as
  14 “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  15 ONLY”.
  16        3.     Certificates Concerning Designated Materials. Each Consultant as
  17 defined in section 2.1.3, to whom any Designated Materials will be disclosed
  18 shall, prior to disclosure of such material, execute the Acknowledgement of
  19 Stipulated Protective Order in the form attached hereto as Exhibit A. Counsel
  20 who makes any disclosure of Designated Materials shall retain each executed
  21 Acknowledgement of Stipulated Protective Order and shall circulate copies to all
  22 Counsel for the opposing party concurrently with the identification of the
  23 Consultant to the attorneys for the Designating Party pursuant to Section 2.3.
  24        4.     Use of Designated Materials by Designating Party. Nothing in this
  25 Protective Order shall limit a Designating Party’s use of its own information or
  26 materials, or prevent a Designating Party from disclosing its own information or
  27 materials to any person. Such disclosure shall not affect any designations made
  28 pursuant to the terms of this Protective Order, so long as the disclosure is made in

                                                 9
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 10 of 22 Page ID #:406




    1 a manner that is reasonably calculated to maintain the confidentiality of the
    2 information.
    3        5.      Manner of Designating Written Materials.
    4        5.1     Documents, discovery responses and other written materials shall be
    5 designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
    6 ATTORNEYS’ EYES ONLY” whether in whole or in part, as follows.
    7        5.2     The producing party shall designate materials by placing the legend
    8 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    9 ONLY” on each page so designated prior to production. If the first or cover page
  10 of a multi-page document bears the legend “CONFIDENTIAL,” “HIGHLY
  11 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” the entire document shall be
  12 deemed so designated, and the absence of marking each page shall not constitute
  13 a waiver of the terms of this Order. If the label affixed to a computer disk
  14 containing       multiple    files      bears        the   legend   “CONFIDENTIAL,”
  15 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” the entire disk shall be
  16 deemed so protected, and the absence of marking of each file shall not constitute
  17 a waiver of the terms of this Order.
  18         5.3     A    designation      of     ““CONFIDENTIAL,”          or   “HIGHLY
  19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as to any item, thing or
  20 object that cannot otherwise be categorized as a document, shall be made: (1) by
  21 placing the legend “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  22 ATTORNEYS’ EYES ONLY” on the thing, object or container within which it is
  23 stored; or (2) by specifically identifying, in writing, the item and the level of
  24 confidentiality designation, where such labeling is not feasible.
  25         5.4     When a party wishes to designate as “CONFIDENTIAL,” or
  26 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” materials
  27 produced by someone other than the Designating Party (a “Producing Party”),
  28 such designation shall be made:

                                                     10
                                        STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 11 of 22 Page ID #:407




    1        5.4.1 Within fifteen (15) business days from the date that the Designating
    2 Party receives copies of the materials from the producing or disclosing entity; and
    3        5.4.2 By notice to all parties to this action and to the Producing Party, if
    4 such party is not a party to this action, identifying the materials to be designated
    5 with particularity (either by production numbers or by providing other adequate
    6 identification of the specific material). Such notice shall be sent by facsimile and
    7 regular mail.
    8        5.4.3. A party shall be permitted to designate as “CONFIDENTIAL,” or
    9 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material produced
  10 by a Producing Party only where:
  11         a. The material being produced was provided to or developed by such
  12 Producing Party: (i) under a written confidentiality agreement with the Designating
  13 Party; or (ii) within a relationship with the Designating Party (or a party operating
  14 under the control thereof) in which confidentiality is imposed by law (including,
  15 but not limited, to the employment relationship and the vendor-customer
  16 relationship); and
  17         b. The material being produced would be considered confidential material
  18 of the Designating Party under Section 2.1 of this Agreement if it were in the
  19 possession of the Designating Party.
  20         5.5    Upon notice of designation, all persons receiving notice of the
  21 requested designation of materials shall:
  22         5.5.1 Make no further disclosure of such Designated Material or
  23 information contained therein, except as allowed in this Protective Order;
  24         5.5.2 Take reasonable steps to notify any persons known to have
  25 possession of or access to such Designated Materials of the effect of such
  26 designation under this Protective Order; and
  27         5.5.3 If “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  28 ATTORNEYS’ EYES ONLY” material or information contained therein is

                                                  11
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 12 of 22 Page ID #:408




    1 disclosed to any person other than those entitled to disclosure in the manner
    2 authorized by this Protective Order, the party responsible for the disclosure shall,
    3 immediately upon learning of such disclosure, inform the Designating Party in
    4 writing of all pertinent facts relating to such disclosure, and shall make every
    5 effort to prevent further disclosure by the unauthorized person(s).
    6        6.     Manner of Designating Deposition Testimony.
    7        6.1    Deposition transcripts and portions thereof taken in this action may
    8 be designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
    9 ATTORNEYS’ EYES ONLY” during the deposition or after, in which case the
  10 portion of the transcript containing Designated Material shall be identified in the
  11 transcript by the Court Reporter as “CONFIDENTIAL,” or “HIGHLY
  12 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The designated testimony
  13 shall be bound in a separate volume and marked by the reporter accordingly.
  14         6.2    Where testimony is designated during the deposition, the
  15 Designating Party shall have the right to exclude, at those portions of the
  16 deposition, all persons not authorized by the terms of this Protective Order to
  17 receive such Designated Material.
  18         6.3    Within thirty (30) days after a deposition transcript is certified by the
  19 court reporter, any party may designate pages of the transcript and/or its exhibits
  20 as Designated Material. During such thirty (30) day period, the transcript in its
  21 entirety shall be treated as “CONFIDENTIAL” (except for those portions
  22 identified earlier as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  23 ONLY” which shall be treated accordingly from the date of designation). If any
  24 party so designates such material, the parties shall provide written notice of such
  25 designation to all parties within the thirty (30) day period. Designated Material
  26 within the deposition transcript or the exhibits thereto may be identified in
  27 writing by page and line, or by underlining and marking such portions
  28 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                                                  12
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 13 of 22 Page ID #:409




    1 ONLY” and providing such marked-up portions to all counsel.
    2        7.    Copies. All complete or partial copies of a document that disclose
    3 Designated Materials shall be subject to the terms of this Protective Order.
    4        8.    Court Procedures.
    5        8.1   Disclosure of Designated Material to Court Officials. Subject to the
    6 provisions of this section, Designated Material may be disclosed to the Court,
    7 Court officials or employees involved in this action (including court reporters,
    8 persons operating video recording equipment at depositions, and any special
    9 master, referee, expert, technical advisor or Third-Party Consultant appointed by
  10 the Court), and to the jury in this action, and any interpreters interpreting on
  11 behalf of any party or deponent.
  12         8.2   Filing Designated Materials with the Court. Nothing in this Order
  13 shall vary the requirements for filing under Seal imposed by the Federal Rules of
  14 Civil Procedure or the Local Rules of this Court. If a party wishes to file with the
  15 Court any document, transcript or thing containing information which has been
  16 designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  17 ATTORNEYS’ EYES ONLY” the Party shall designate the material as set forth
  18 herein and file it with the Court in an application for filing under seal under the
  19 Local Rules of this Court, with the material bearing the legend:
  20
        “[CONFIDENTIAL, or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  21        ONLY] INFORMATION SUBJECT TO PROTECTIVE ORDER.”
  22 The Application for Filing under Seal must show good cause make a legally
  23 sufficient showing for the under seal filing in compliance with Local Rule 79-5.
  24 Filing the document under seal shall not bar any party from unrestricted use or
  25 dissemination of those portions of the document that do not contain material
  26 designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  27 ATTORNEYS’ EYES ONLY.” If a filing party fails to designate information as
  28 “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                                                   13
                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 14 of 22 Page ID #:410




    1 ONLY,” any party who in good faith believes that designation and filing under seal
    2 is required by this Protective Order may move the Court to file said information
    3 under seal pursuant to the procedures in Local Rule 79-5. within five (5) days of
    4 learning of the defective filing. Notice of such designation shall be given to all
    5 parties. Nothing in this provision relieves a party of liability for damages caused
    6 by failure to properly file Designated Material under seal.
    7         8.3   Retrieval of Designated Materials. The party responsible for lodging
    8 or filing the Designated Materials shall be responsible for retrieving such
    9 Designated Materials from the Court following the final termination of the action
  10 (including after any appeals).
  11          9.    Objections
  12          9.1   A party may challenge any designation under this Protective Order at
  13 any time consistent with the Court’s scheduling order, on the grounds that the
  14 information or material does not meet the standards of Sections 1 and 2, by
  15 following the procedure of Local Rule 37 of this Court.
  16          9.2   The parties shall meet and confer in good faith prior to the filing of
  17 any motion under this section.
  18          10.   Client Communication. Nothing in this Protective Order shall
  19 prevent or otherwise restrict counsel from rendering advice to their clients and, in
  20 the course of rendering such advice, relying upon the examination of Designated
  21 Material. In rendering such advice and otherwise communicating with the client,
  22 however, counsel shall not disclose any Designated Material, except as otherwise
  23 permitted by this Protective Order.
  24          11.   No Prejudice.
  25          11.1 This Protective Order shall not diminish any existing obligation or
  26 right with respect to Designated Material, nor shall it prevent a disclosure to
  27 which the Designating Party consented in writing before the disclosure takes
  28 place.

                                                  14
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 15 of 22 Page ID #:411




    1        11.2 Unless the parties stipulate otherwise, evidence of the existence or
    2 nonexistence of a designation under this Protective Order shall not be admissible
    3 for any purpose during any proceeding on the merits of this action.
    4        11.3 If any party required to produce documents contends that it
    5 inadvertently produced any Designated Material without marking it with the
    6 appropriate legend, or inadvertently produced any Designated Material with an
    7 incorrect legend, the producing party may give written notice to the receiving
    8 party or parties, including appropriately stamped substitute copies of the
    9 Designated Material. If the parties collectively agree to replacement of the
  10 Designated Material, then the documents will be so designated. Within five (5)
  11 business days of receipt of the substitute copies, the receiving party shall return
  12 the previously unmarked or mismarked items and all copies thereof. If the parties
  13 do not collectively agree to replacement of the Designated Material, the
  14 producing party shall comply with the procedure of Local Rule 37 in seeking
  15 protection for the inadvertently produced material.
  16         11.4 Neither the provisions of this Protective Order, nor the filing of any
  17 material under seal, shall prevent the use in open court, in deposition, at any
  18 hearing, or at trial of this case of any material that is subject to this Protective
  19 Order or filed under seal pursuant to its provisions. At deposition, the party using
  20 Designated Material must request that the portion of the proceeding where use is
  21 made be conducted so as to exclude persons not qualified to receive such
  22 Designated Material. At trial, the party using Designated Material must request
  23 that the portion of the proceeding where use is made be conducted so as to
  24 exclude persons not qualified to receive such Designated Material. All
  25 confidentiality designations or legends placed pursuant to this Stipulated
  26 Protective Order shall be removed from any document or thing used as a trial
  27 exhibit in this case. The removal of such confidentiality designations or legends
  28 under the preceding sentence shall not affect the treatment of such documents and

                                                  15
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 16 of 22 Page ID #:412




    1 things as Designated Material under this Stipulated Protective Order. Upon
    2 request of a party, the parties shall meet and confer concerning the use and
    3 protection of Designated Material in open court at any hearing. Prior to the
    4 pretrial conference, the parties shall meet and confer concerning appropriate
    5 methods for dealing with Designated Material at trial.
    6        11.5 Any inadvertent production of documents containing privileged
    7 information shall not be deemed to be a waiver of the attorney-client privilege,
    8 work product doctrine, or any other applicable privilege or doctrines. All parties
    9 specifically reserve the right to demand the return of any privileged documents
  10 that it may produce inadvertently during discovery if the producing party
  11 determines that such documents contain privileged information. After receiving
  12 notice of such inadvertent production by the producing party, the receiving party
  13 agrees to make reasonable and good faith efforts to locate and return to the
  14 producing party all such inadvertently produced documents.
  15
  16 12.     Modification and Survival.
  17         12.1 Modification. The parties reserve the right to seek modification of
  18 this Protective Order at any time for good cause. The parties agree to meet and
  19 confer prior to seeking to modify this Protective Order for any reason. The
  20 restrictions imposed by this Protective Order may only be modified or terminated
  21 by written stipulation of all parties or by order of this Court. Parties entering into
  22 this Protective Order will not be deemed to have waived any of their rights to
  23 seek later amendment to this Protective Order.
  24         12.2 Trial. Designated Material used at trial shall become public absent a
  25 separate order by the trial judge upon sufficient cause shown. Even after final
  26 disposition of this litigation, the confidentiality obligations imposed by this Order
  27 shall remain in effect until a Designating Party agrees otherwise in writing or a
  28 court order otherwise directs. Final disposition shall be deemed to be the later of

                                                 16
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 17 of 22 Page ID #:413




    1 (1) dismissal of all claims and defenses in this Action, with or without prejudice;
    2 and (2) final judgment herein after the completion and exhaustion of all appeals,
    3 rehearings, remands, trials, or reviews of this Action, including the time limits for
    4 filing any motions or applications for extension of time pursuant to applicable
    5 law.
    6        The use of Designated Materials at depositions or trial does not void the
    7 documents’ status as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    8 ATTORNEYS’ EYES ONLY” material or void the restrictions on the use of the
    9 Designated Materials. Upon request of a party, the parties shall meet and confer
  10 concerning the use and protection of Designated Material in open court at any
  11 hearing. .
  12         12.3 Survival and Return of Designated Material. This Protective Order
  13 shall survive termination of this action prior to trial of this action. Upon final
  14 termination of the action prior to trial of this action, and at the written request
  15 of the Designating Party, all Designated Material, including deposition
  16 testimony, and all copies thereof, shall be returned to counsel for the
  17 Designating Party (at the expense of the Designating Party) or (at the option
  18 and expense of the requesting party) shall be destroyed. Upon request for the
  19 return or destruction of Designated Materials, counsel shall certify their
  20 compliance with this provision and shall serve such certification to counsel
  21 for the Designating Party not more than ninety (90) days after the written
  22 request to return or destroy Designated Materials. Counsel who have
  23 submitted one or more Certificate(s) prepared pursuant to Section 3 do not
  24 need to retain such Certificate(s) past the ninety (90) day period.
  25         13.    No Contract. This Protective Order shall not be construed to
  26 create a contract between the parties or between the parties and their
  27 respective counsel.
  28         14.    Court’s Retention of Jurisdiction. The Court retains jurisdiction

                                                  17
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 18 of 22 Page ID #:414




    1 after final termination of the action prior to trial, to enforce this Stipulation.
    2        15.    Exception for Public Information. Nothing in this Stipulation shall be
    3 deemed in any way to restrict the use of documents or information which are
    4 lawfully obtained or publicly available to a party independently of discovery in this
    5 action, whether or not the same material has been obtained during the course of
    6 discovery in the action and whether or not such documents or information have
    7 been designated hereunder. However, in the event of a dispute regarding such
    8 independent acquisition, a party wishing to use any independently acquired
    9 documents or information shall bear the burden of proving independent
  10 acquisition.
  11         16.    Unless and until otherwise ordered by the Court or agreed to in
  12 writing by the parties, all Designated Materials designated under this Stipulated
  13 Protective Order shall be used by the parties and persons receiving such
  14 Designated Materials solely for conducting the above-captioned litigation and any
  15 appellate proceeding relating thereto. Designated Material shall not be used by any
  16 party or person receiving them for any business or any other purpose. No party or
  17 person shall disclose Designated Material to any other party or person not entitled
  18 to receive such Designated Material under the specific terms of this Stipulated
  19 Protective Order. For purposes of this Stipulated Protective Order, “disclose” or
  20 “disclosed” means to show, furnish, reveal or provide, indirectly or directly, any
  21 portion of the Designated Material or its contents, orally or in writing, including
  22 the original or any copy of the Designated Material
  23         17. Use of Designated Materials by Designating Party. Nothing in this
  24 Stipulated Protective Order shall limit a Designating Party’s use of its own
  25 information or materials, or prevent a Designating Party from disclosing its own
  26 information or materials to any person. Such disclosure shall not affect any
  27 designations made pursuant to the terms of this Stipulated Protective Order, so
  28 long as the disclosure is made in a manner that is reasonably calculated to maintain

                                                  18
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 19 of 22 Page ID #:415




    1 the confidentiality of the information.
    2        18.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
    3 PRODUCED IN OTHER LITIGATION. If a Party is served with a subpoena or a
    4 court order issued in other litigation that compels disclosure of any information or
    5 items designated in this Action as “CONFIDENTIAL,” “HIGHLY
    6 CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that Party must:
    7        (a)    promptly notify in writing the Designating Party. Such notification
    8 shall include a copy of the subpoena or court order;
    9        (b)    promptly notify in writing the party who caused the subpoena or order
  10 to issue in the other litigation that some or all of the material covered by the
  11 subpoena or order is subject to this Protective Order. Such notification shall
  12 include a copy of this Stipulated Protective Order and shall object to the production
  13 of such materials on the grounds of the existence of this Order; and
  14         (c)    cooperate with respect to all reasonable procedures sought to be
  15 pursued by the Designating Party whose Protected Material may be affected. At the
  16 request of the party or non-party who produced or designated the material as
  17 Confidential Material, the Receiving Party shall refuse to comply with the Demand
  18 unless (a) ordered to do so by a court with jurisdiction over the Receiving Party; or
  19 (b) released in writing by the party or non-party who designated the material as
  20 confidential. The burden of opposing the enforcement of the Demand shall fall
  21 upon the party or non-party who produced or designated the material as
  22 Confidential Material. Compliance by the Receiving Party with any order of a
  23 court of competent jurisdiction, directing production of any Confidential Material,
  24 shall not constitute a violation of this Order.
  25
  26         19.    A     NON-PARTY’S           PROTECTED           MATERIAL
  27         SOUGHT       TO     BE PRODUCED IN THIS LITIGATION
  28         (a)    The terms of this Order are applicable to information produced by a

                                                  19
                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 20 of 22 Page ID #:416




    1 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    2 produced by Non-Parties in connection with this litigation is protected by the
    3 remedies and relief provided by this Order. Nothing in these provisions should be
    4 construed as prohibiting a Non-Party from seeking additional protections.
    5        (b)    In the event that a Party is required, by a valid discovery request, to
    6 produce a Non-Party’s confidential information in its possession, and the Party is
    7 subject to an agreement with the Non-Party not to produce the Non-Party’s
    8 confidential information, then the Party shall:
    9        (1)    promptly notify in writing the Requesting Party and the Non-Party
  10 that some or all of the information requested is subject to a confidentiality
  11 agreement with a Non-Party;
  12         (2)    promptly provide the Non-Party with a copy of the Stipulated
  13 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  14 specific description of the information requested; and
  15         (3)    At the request of the party or non-party who produced or designated
  16 the material as Confidential Material, the Receiving Party shall refuse to comply
  17 with the Demand unless (a) ordered to do so by a court with jurisdiction over the
  18 Receiving Party; or (b) released in writing by the party or non-party who
  19 designated the material as confidential. The burden of opposing the enforcement
  20 of the Demand shall fall upon the party or non-party who produced or designated
  21 the material as Confidential Material. Compliance by the Receiving Party with any
  22 order of a court of competent jurisdiction, directing production of any Confidential
  23 Material, shall not constitute a violation of this Order.
  24                                      STIPULATION
  25       IT IS HEREBY STIPULATED by and among the parties, through their
  26 respective counsel, this Honorable Court consenting, that the foregoing Stipulated
     Protective Order may be entered in this action.
  27
           SO STIPULATED.
  28

                                                   20
                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 21 of 22 Page ID #:417
Case 2:21-cv-00999-SB-AGR Document 72 Filed 08/26/21 Page 22 of 22 Page ID #:418




    1                                         Exhibit A
    2
                               UNITED STATES DISTRICT COURT
    3
                              CENTRAL DISTRICT OF CALIFORNIA
    4
    5
    6 UNICOLORS, INC., a California                     Case No.: 2:21-cv-00999-SB-AGR
      Corporation,                                      Hon, Alicia G. Rosenberg
    7
    8 Plaintiff,                                        DISCOVERY MATTER

    9                                                   STIPULATED PROTECTIVE
        vs.
  10                                                    ORDER
        PURPLE LABEL, INC.; et al.,
  11
  12 Defendants.
  13
  14
              The undersigned hereby acknowledges that he/she has read the
  15
        STIPULATED PROTECTIVE ORDER entered in the above captioned litigation,
  16
        and that he/she fully understands and agrees to abide by the obligations and
  17
        conditions thereof.
  18
  19
        Dated: _____________________                    ______________________________
  20                                                    (Signature)
  21                                                    ______________________________
  22                                                    (Print Name)
  23
  24
  25
  26
  27
  28

                                                   22
                                       STIPULATED PROTECTIVE ORDER
